United States Securities and Exchange Commission Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5, 2008 Chesapeake Utilities Corporation (Exact name of registrant as specified in its charter) Delaware 001-11590 51-0064146 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 909 Silver Lake Boulevard, Dover, Delaware 19904 (Address of principal executive offices, including Zip Code) (302) 734-6799 (Registrant's Telephone Number, including Area Code) (Former name, former address and former fiscal year, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 5, 2008, the Company issued a press release announcing its financial results for the quarter and the year ended December 31, 2007. A copy of the press release is attached as Exhibit 99.1 hereto and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibit 99.1 — Press Release of Chesapeake Utilities Corporation, dated March 5, SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Chesapeake Utilities Corporation ————— Michael P. McMasters Senior Vice President and Chief Financial Officer Date:
